UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission file No. 000-50875 BAZI INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 84-1575085 (State of incorporation) (I.R.S. Employer Identification Number) 18552 MacArthur Blvd, Ste 325 Irvine, CA 92612 (Address of principal executive offices) (949) 385-2294 (Issuer’s telephone number) 1 Technology Dr. Ste C-515, Irvine, CA 92618 (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days:Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non–Accelerated filer [ ] Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes [ ] No [X] As of August 14, 2012 the Company had 114,086,888 shares of its $.001 par value common stock issued and outstanding. Table of Contents TABLE OF CONTENTS PAGE NO. PART I.FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets June 30, 2012 (Unaudited)and December 31, 2011 1 Condensed Consolidated Statements of Operations Three Months Ended June 30, 2012 and 2011 and Six Months Ended June 30, 2012 and 2011 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2012 and 2011 (Unaudited) 3 Notes to Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures -i- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, 2011* (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $7,293 and $11,849, respectively Inventory, net of allowance for obsolescence of $12,894 and $11,169, respectively Prepaid expenses and other current assets Deferred offering costs and loan costs Total current assets Intangible assets, net Property and equipment, net - Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued payroll and benefits Accrued interest Other accrued expenses Notes payable Total current liabilities Long term liabilities: Senior notes payable Total liabilities Commitments and Contingencies SHAREHOLDERS’ DEFICIT Preferred stock, authorized 5,000,000 shares, $.001 par value, none issued or outstanding - - Common stock, 200,000,000shares authorized, $.001 par value, 84,032,460 and 50,546,507 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ *Derived from audited Financial Statments The accompanying notes are an integral part of these condensed consolidated financial statements. -1- Table of Contents BAZI INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three and Six Months Ended June 30, 2012 and 2011 For the Three Months Ended June 30, 2012 For the Three Months Ended June 30, 2011 For the Six Months Ended June 30, 2012 For the Six Months Ended June 30, 2011 Net sales $ Cost of goods sold Gross profit Operating expenses: Selling and marketing expenses General and administrative expenses Research and development expenses - - - Depreciation and amortization Total operating expenses Net loss from operations ) Other income (expense) Interest income 4 46 8 Income from debt forgiveness - - Loss on disposal of asset ) - ) - Interest (expense) Total other income (expense) Net loss $ ) $ ) $ ) $ ) Net loss per common share Basic and diluted net loss per share $
